 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   240Wexler Meat Company and Francisco A. Jimenez. Case 13ŒCAŒ37659 May 24, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On February 14, 2000, Administrative Law Judge Rich-ard H. Beddow Jr., issued the attached decision in this pro-ceeding.  The General Counsel filed exceptions and a sup-porting brief.  The Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the decision and record in light of the exceptions and briefs and has decided to af-firm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.1 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge, as modified below, and orders that the Respondent, Wexler Meat Company, Chicago, Illinois, its officers, agents, successors, and assigns shall take the action set forth in the recommended Order as so modified. Substitute the following for paragraph 2(a). ﬁ(a) Within 14 days after service by the Region, post at its facilities in Chicago, Illinois, copies of the attached notice marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided by the Regional Director for Region 13, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by Re-spondent to ensure that the notices are not altered, de-faced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to the named discriminatees, and all current employees and former employees employed by the Respondent at any time since November 1, 1998.ﬂ  Helen I. Gutierrez and Denise Jackson Riley, Esqs., for the General Counsel. Joseph A. Macatuso, Esq., of Chicago, Illinois, for the Re-spondent. DECISION RICHARD H. BEDDOW Jr., Administrative Law Judge.  This matter was heard in Chicago, Illinois, on December 6 and 7, 1999.  Subsequently, briefs were filed by the General Counsel and the Respondent.  The proceeding is based on an original charge filed March 18, 1999,1 by Francisco A. Jimenez, an indi-vidual.  The Regional Director™s complaint dated October 13, alleges that Respondent Wexler Meat Company, of Chicago, Illinois, violated Section 8(a)(1)(3) and (4) of the National Labor Relations Act by promulgating and maintaining an overly broad rule prohibiting employees from engaging in union or protected concerted solicitations and distribution of literature; by threaten-ing to discharge employees for distributing protected literature in violation of its rules; and by giving an employee a written disci-plinary warning because he had engaged in union and/or con-certed protected activity and because he filed a petition with the Board and gave testimony before the Board.                                                                                                                      1  We have modified the judge™s recommended Order to conform to Indian Hills Care Center, 321 NLRB 144 (1996), as revised in Excel Container, Inc., 325 NLRB 17 (1997).  Upon a review of the entire record in this case and from my observation of the witnesses and their demeanor, I make the following: FINDINGS OF FACT I.  JURISDICTION Respondent is engaged in the processing and sale of meat.  It annually derives gross revenues in excess of $1 million and it annually purchases and receives goods and materials valued in excess of $50,000 directly from points outside Illinois.  It admits that at all times material is and has been an employer engaged in operations affecting commerce within the meaning of Section 2(2), (6), and (7) of the Act.  It also admits that United Food and Commercial Workers Union, Local 546, has been a labor organi-zation within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES The Respondent™s business involves boning beef and it has approximately 220 employees of which approximately 35 are classified as butchers (sometimes called boners). The United Food and Commercial Workers, Local 546, has represented the employees at the Respondent™s facility for over 13 years and the current contract between Respondent and Lo-cal 546 runs from July 7, 1997, through July 28, 2000.  Al-though the contract was negotiated by the Union and ratified by the employees, it was unpopular with the butchers inasmuch as the terms of the contract effectively gave the butchers™ a reduc-tion in pay and benefits.  The butchers are paid at a combina-tion hourly and piece rate.  The piece rate can vary depending on which cut of beef they are processing.  Under the new con-tract, the hourly rate was lowered and the piece rate was in-creased.  This restructuring meant that in order to make up for the loss in the hourly rate, the butchers would have to work at increased speed.  In addition to the wage loss, the way vacation pay is calculated also was changed (prior to the new contract, vacation pay was calculated by averaging the wages of the previous 6 months, however, under the new contract, vacation pay was calculated by averaging the wages of the previous year).  In addition, under previous contracts, employees were paid a weekly bonus while under the current contract this bonus was no longer paid.  Butchers also lost the 1-½ times the piece rate they were paid when they processed ﬁquality cutﬂ meat.  Quality cut meat is classified as choice meat, is more valuable and, therefore, requires extra care in its processing.  Quality cut meat requires more effort and time to cut but while under the new contract the butchers still work on quality cut meat, they  1 All following dates will be in 1999 unless otherwise indicated. 331 NLRB No. 26  WEXLER MEAT CO. 241are no longer paid at 1-½ times the piece rate.  While all other 
of Respondent™s employees received increases, the butchers 
were unhappy with the contract and in protest, they walked off 
the job on December 23, 1997.  The Company offered to take 
back all employees who returned 
to work the following day and 
the following day all the butchers returned to work without 

receiving any discipline. 
In the fall of 1998, Ricardo Castaneda an organizer for another 
union (Production Workers, Local 101), began talking to em-
ployees at lunchtime in front of Respondent™s facility.  Castaneda 
asked the employees if their union was working well for them 
and some employees said how unhappy they were with the repre-
sentation they were receiving from Local 546.  Castaneda invited 
the employees to meet at Local 101™s union hall and about 2 
weeks later, a meeting was held with between 80 and 90 employ-
ees in attendance.  They discussed what alternatives they had, 
including the steps needed to stop paying dues to Local 546.  As 
a result, in late October and throughout mid-November 1998, 
butcher Francisco Jimenez, who also was the union steward for 
Local 546, began to spearhead a UD petition drive (withdrawal 
of union shop authority and the obligation to pay dues), and 
along with a few other employees, he began to collect the signa-
tures needed to file a UD petition with the Board. 
In early November 1998, while on his lunchbreak in the 
steamroom talking to other employees about having a UD elec-
tion, Jimenez was approached 
by Plant Superintendent Dan 
Frankowski who asked to see him in his office later that day.  
After his shift ended, Jimenez went to Frankowski who told 
him ﬁnot to talk to people regarding changing unionsﬂ and that 
if he ﬁwanted to do it, to do it 
on his own timeﬂ and ﬁnot to do 
it during (his) break or lunch timeﬂ and that if he wanted to 

gather signatures ﬁto do it in my own time in the street.ﬂ 
While the effort to collect signatures for the UD was under-
way, Castaneda, the organizer 
for Local 101, continued to drop 
by periodically to visit with employees outside the Company as 

they were leaving work or during their lunch hour.  During one 

such visit on November 11, 1998,
 Castaneda met with the em-
ployees in Respondent™s trailer 
parking lot as the employees 
were leaving work.  Frankows
ki came out and said they 
couldn™t be there.  Shortly thereafter, on November 19, 1998, 

Jimenez came to the Board™s office and filed the UD petition.  
Jimenez and David Perez (who had accompanied him), picked 
up several NLRB brochures title
d ﬁYour Government Conducts 
an Election For youŠon the Job.ﬂ  Upon returning to work, 

Jimenez and Perez passed out copies of the brochure to em-
ployees so that they would know their rights (set forth in the 
leaflet) and not be afraid to stop paying dues. 
Jimenez testified that after the UD petition was filed, super-
intendent Frankowski started to watch his work more closely.  
Perez testified that Frankowski would observe Jimenez work 
for 10 to 15 minutes at a tim
e, and would sometimes move 
from one place to another to observe him and that he would do 
this often, sometimes daily.  Ra
mon Zuno testified that after the 
filing of the petition the atmosphere became more tense at work 
and that the supervisors appeared to be checking Jimenez™ work 
more often than the work of other employees. 
On December 28, 1998, Jimenez asked Frankowski if he could 
speak with the second-shift workers.  Frankowski responded that 
he could not and if he wanted to speak with employees to do it on 
his own time and outside the company.  Also in December, 
Jimenez approached Frankowski, assertedly in his capacity as 
union steward, to speak about a problem an employee was hav-
ing.  Frankowski responded that Jimenez was no longer the union 
steward, and therefore, could no longer represent the employees.  
Subsequently, sometime in January, Jimenez received notice 
from Local 546 that his positio
n had ended.  The Employer, 
however, previously had been officially notified of this by letter 
dated December 15, 1998, from Local 546. 
The UD election was held on January 6 and the proposition 
passed by a vote of 126 to 23, Jimenez was one of the observers 
and after the election he passed out brochures and literature and 
spoke to employees about discontinuing payment of union 
dues.  He thereafter drafted an authorization form that in-
structed the company to stop the payment of union dues and he, 
along with a few other employees, distributed the forms to em-
ployees.  Jimenez received a
bout 110 signed authorization forms from the employees and turn
ed them in to Frankowski, 
however, a few days later the forms were returned to Jimenez 
with instructions that each authorization form was to be handed 
in personally by each employee and that each employee needed 
to include their social security number on the form. 
On January 22nd, Frankowski approached Jimenez during 
his lunch hour and told him he want
ed to see him in his office.  
Frankowski told Jimenez that he could not continue passing out 
flyers and that if he continued to
 do so he would be dismissed.  
Jimenez told Frankowski he knew his rights, showed him the 
brochure he had received from the Board and told Frankowski 
that he had 3 days to give him so
mething in writing that said he 
could not pass out the flyers 
during breaktime or lunchtime. 
About 5 days later, Frankowsk
i approached Jimenez as he 
was returning from the bathroom and told him to be careful 
with other unions because they could trick him regarding the 
cost of the pension as well as insurance.  Later that day, 
Jimenez went to Frankowski™s office to finish his earlier con-
versation and Frankowski again to
ld Jimenez to stop talking to 
the workers and to stop distributi
ng forms (or flyers).  Jimenez 
replied that he had given him 3 
days to give him something to 
prove that he could not and that 
he had not received a response, he would continue to distribute flyers.  Frankowski then told 
him to do it on the street on his 
own time and that if he contin-
ued to hand out flyers he woul
d be dismissed or laid off. 
On February 16, 1999, Frankowski came up to Jimenez™ 
workstation and instructed him to clean the bones better.  
Jimenez said he would.  But he also told Frankowski to tell the 
guys that cut the meat to do a better job because he had to do 
twice the work and was wasting time.  Frankowski told Jimenez 
that he was nobody to tell him that and that if he didn™t like it, 

the door was open.  A short while later Frankowski returned 
with Supervisor Antonio Cabezas and allegedly told Cabezas to 
look over Jimenez™ work and if
 he was not cleaning the bones 
well to give him a warning and then if he didn™t comply, to 
dismiss him.  Later 
that same day, Frankowski gave Jimenez a 
written warning for failing to clean the bones properly.  Jime-

nez refused to sign the warning.  
On March 26, Jimenez filed a grievance with Local 546 over 
receiving more meat requiring quality cutting (which takes 
more time to cut), and not bei
ng paid premium pay to do qual-
ity cut work.  He thereafter filed the charges involved in this 
proceeding. 
III.  DISCUSSION 
The issues in this case arose after the employer and the in-
cumbent union negotiated on a 3-year contract (ratified by the 
membership), which resulted in less favorable terms for the 35 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   242employees classified as butchers.  Francisco Jimenez, who then 
was the union steward, initiated a two-prong protest against this 
result.  First there was a 1-day walkout, followed by a display 
of reluctance to do ﬁquality work
ﬂ and an apparent lack of ef-
fort to do the more time consuming thorough cleaning of the 
maximum amount of meat off of bones (which affected their 
ability to get more piecework 
pay.  Secondly, Jimenez acted 
against the incumbent union by leading a petition drive to with-
draw union-shop authority.  He 
then was removed by the union 
from his position as steward, however, he was successful in 
obtaining a vote in favor of withdrawal of union-shop authori-
zation and he thereafter facilitated the employees opportunity to 
request that union dues not be
 withheld from their pay. 
A.  Employer Restrictions 
on Solicitation and Distribution 
Although the employees involved 
(especially those who tes-
tified with the aid of an interpreter), are predominantly His-

panic and Superintendent Franko
wski speaks only English, it 
appears that the Spanish speaking employees understand Eng-
lish and apparently exchanged all verbal communications with 
Frankowski in English.  Accordi
ngly, the exact nature of state-
ments allegedly made by Franko
wski may have been somewhat 
inexact as recalled by the Hispanic employee witnesses, how-
ever, their testimony essentiall
y conveys what they understood 
Frankowski to have said and, for the most part, I credit their 
recall and understanding as de
monstrating what effect his 
words had in regards to their rights to be free of conduct by an 
employer that interferes with, restrains, or coerces them in their 
Section 7 rights. 
It appears that Frankowski has enjoyed a good working rela-
tionship with the Respondent™s employees but that he lacks any 
sophisticated background in labor re
lations.  It is equally clear 
that the employer had no written rules concerning its solicita-
tion and distribution policies and that Frankowski™s spontane-
ous reaction to the several incidents in which he challenged 
Jimenez™s activities were not limited or phased in a manner that 
would prohibit distribution of union-related information only 
during working time in working areas. 
In the instant case, Frankowsk
i promulgated and threatened 
to enforce an oral no-solicitation/no-distribution rule that 

clearly was too broad and which 
interfered with employees™ 
rights to engage in protected co
ncerted activity.  Prior to the 
events, there was no ﬁno-solicitation/no-distributionﬂ rule in 
existence at Wexler, nor does one currently exist.  Moreover, an 
employer violates a valid solicitation rule by disparate en-
forcement and here, it otherwise 
is shown that the Respondent allows employees to regularly sell candy and raffle tickets for 
different fund drives. 
An employer also violates Section 8(a)(1) of the Act by im-
plementing a new policy in response to union activity or by 
enforcing previously unenforced policies, where the employer™s 
action restricts opportunities for employees to engage in lawful 
union activities, see, for example 
Tualatin Electric, 
319 NLRB 
1237 (1995), 
Wellstream Corp
., 313 NLRB 698, (1994), 
Ideal 
Macaroni Co
., 301 NLRB 507 (1991), 
Horton Automatics
, 289 
NLRB 405 (1988), and 
Mitler Group
, 310 NLRB 1235 (1993). 
Here, the promulgated rule is overly broad and it has the ef-
fect of precluding employees fr
om lawful solicitation and dis-
tribution within the company™s property without regard to 
where it occurred or to the time of distribution.  Also, the no-
solicitation rule was not applied uniformly against all solicita-
tion and under these circumstances Respondent™s rules in this 
respect are invalid and unlawful 
and the plant superintendents™ 
actions in restricting the employees™ activities are shown to be 
in violation of Sect
ion 8(a)(1) of the Act, as alleged. 
The superintendent also threaten to discipline Jimenez for 
breaking the unlawful rule.  In addition to being invalid, the 
rule was not shown to have been widely disse
minated or dis-closed to employees prior to Frankowski™s threat to discipline 
for any future violation of the rule.  Frankowski would not 
listen to the employee™s attempts
 to explain his rights, and I 
therefore, find that a threat by 
a plant superintendent in this 
regard clearly is coercive in na
ture.  Accordingly, I also find 
that the threat constitutes a separate interference with employee 
rights, and I find, that the General Counsel also has shown that 
the Respondent™s action was unlawful and in violation of Sec-
tion 8(a)(1) of the Act, as alleged. 
The facts relating to the incident at the plant parking lot after 
work on November 11 require a di
fferent conclusion.  As re-
ferred to above, Jimenez some
times misunderstood English but 
other Hispanic employees ag
reed with Superintendent Frankowski™s testimony that he 
asked them to go to the park 

across the street.  The group did so and there was no discussion 
or communication with management that would had disclosed 
the nature of the gathering to management.  The Respondent 

also demonstrated that it had no trespassing signs in the lot and 
that it had increased security there 2 months previous in re-
sponse to ongoing problems and complaints to the Company 
and to public officials from resi
dential neighbors.  Moreover, 
employees previously have been 
notified of a rule against loi-
tering in the parking lot in memos (in Spanish and English) 
distributed with their paycheck.  The memos described the 
neighbors™ concerns and were distributed in 1996, 1997, and 
again in July 1998. 
Under these circumstances, I find that the Respondent had a 
legitimate business reason for 
making a request that the group 
leave the parking lot, that the request was not related to per-
ceived union or concerted activity, and that it was not done in a 

coercive manner.  Accordingly, I find that no violation of the 
Act is shown to have occurred in relation to this incident and I 
conclude that this allegation of the complaint should be dis-
missed. 
B.  Threat to Discipline and Issuance of a Warning 
It is alleged that on February
 16 the Respondent threatened 
to issue Jimenez a warning if he did not clean the bones prop-
erly and that it thereafter followed through by giving him a 
written warning. 
The General Counsel alleges that
 this was in retaliation for 
Jimenez™ roll in the UD petition 
and resulting election, and his 
solicitation of employees, and 
distribution of union materials 
and brochures.  Here, the Gene
ral Counsel has shown that 
Jimenez did have a strong roll in the preparation, filing, and 
execution of a successful petitio
n and election which allowed 
the employees to elect to stop paying dues to the incumbent 
union.  It also shows that the 
Respondent did engage in some 
unlawful activity specifically related to protected activity that 
was carried on by Jimenez.  It also made an attendant unlawful 
threat to discipline him for such activity.  This showing related 
to motivation certainly outweig
hs the Respondent™s argument 
that the Company and its superi
ntendent had a benign attitude 
towards the ongoing activities. 
The accepted standard for review of a case of this nature is 
Wright Line, 251 NLRB 1083 (1980), see 
NLRB v. Transporta- WEXLER MEAT CO. 243tion Management Corp., 462 U.S. 393 (1983), which requires 
that the General Counsel must make a showing sufficient to 
support an inference that the employees™ union or protected 
concerted activities were a motiv
ating factor in Respondent™s 
subsequent decision to take disciplinary action.  Here, the Gen-
eral Counsel has shown that employee Jimenez engaged in 
union protected activity, that the Respondent knew of this ac-
tivity and that it illegally restricted his protected solicitation and 
distributions.  It also threated discipline in this regard and, ac-
cordingly, it properly may be inferred that his activities were a 
motivating factor in its subseque
nt decision to give him a disci-plinary warning. 
Under these circumstances I fi
nd that the General Counsel 
has met its 
Wright Line burden and that the record should be 
evaluated to consider Respondent™s defense and whether the 
General Counsel has met his overall burden. 
The Respondent™s defense is ba
sed on the testimony of Su-
perintendent Frankowski (as well as the testimony of several 
butchers), and the showing that 
it had a controlling legitimate 
reason for its action.  Here, I conclude that Frankowski™s de-
meanor and testimony is straightforward and believable and I 
find that his description of the surrounding events and his ac-
tual motivation is highly credible.  Although he made mistakes 
in his 8(a)(1) dealings with Jimenez, I otherwise credit 
Frankowski™s testimony that th
e Respondent had had a ﬁhands 
offﬂ policy regarding the UD petition. 
First, it is shown that the butchers in general, including 
Jimenez, adopted a bad attitude toward their work, especially in 

relation to more time consumi
ng (and less remunerative), qual-
ity work, after the new, less favorable labor agreement was 
ratified and, in fact, they staged a 1-day protest in December 
1997.  Jimenez testified: ﬁRegular
 is that I can cut the meat without being very careful and quality is that I cut the meat 
being very carefulŠand that™s wh
ere I waste time.ﬂ  After the 
December walkout, Frankowski noticed the butchers were leav-

ing more meat on the bones to try to get more production (and 

more money), and he described two pictures (received into 
evidence), showing one view of 
a bone with most of the meat 
removed (the way it is supposed 
to be), and another with some 
quantity of meat still on the bone.  Frankowski described the 
meat seen on bones processed by Jimenez on February 16, 
which resulted in his admonition to him to clean the bones bet-
ter.  Jimenez testified that he
 said he would and Frankowski 
said he verbally warned him that if he didn™t, Frankowski 

would have to give him time o
ff.  Jimenez then challenged 
Frankowski either by saying (as he testified), that Frankowski 
should ﬁtell the guys who cut th
e meat to do a better job be-
cause he had to do twice the work and was wasting timeﬂ or (as 
Frankowski testified), saying ﬁyou can™t give me time off be-
cause you never warned me before
.ﬂ  Frankowski credibly testi-
fied that he said ﬁI gave you a 
verbal warning before,ﬂ ﬁFine, so 
now I™ll put it in writingﬂ and he thereafter went to the office to 

place the warning in written form which also states that the next 
warning would result in a 1-day suspension.  I also credit 
Frankowski™s testimony that he rarely puts verbal warnings in 
written form but did so because Jimenez said he had not been 
warned before and he wanted
 a record that he had. 
The Respondent presented documentation showing 16 ex-
amples of written warnings to employees for substandard clean-
ing of bones dating between 1981 and 1998, including 1 in 
1995, 3 in 1996, 3 in 1997, and 2 in 1998, each of which is 
substantially similar to the written warning given to Jimenez. 
Here, the record shows that when Jimenez was given a ver-
bal warning to do a better job cleaning the meat off his bones, 
he did not deny leaving excess m
eat on the bones, but, in effect, 
reopened the subject of his dissa
tisfaction with pay under the 
new contract and then challenged
 his plant superintendent to 
formalize the warning.  The Re
spondent has shown by persua-
sive evidence, that it had a legitimate reason for issuing a warn-
ing at the time it did and that 
although this type of warning is 
infrequently imposed, it is consis
ted with nine similar warnings 
given between 1995 and 1998. 
Under these circumstances, I conclude the Respondent has 
demonstration by a preponderance of the evidence that it had 
legitimate and nondisparate reasons for its warning and threat to 
impose progressive discipline and that the written disciplinary 
warning would have been given even in the absence of Jimenez™ 
prior union and protected activities.  Accordingly, I find that the 
General Counsel has failed to prove that the Respondent violated 
Section 8(a)(1) and (3) of the Act in this respect, and that this 
allegation of the complaint should be dismissed. 
As noted above, part of the union activity engaged in by 
Jimenz included the filing of a UD petition with the Board and 
acting as an election observer. 
 Although discrimination by an 
employer against an employee for participation in a Board pro-
ceeding or for filing labor practice charge is a violation of Sec-
tion 8(a)(4) and (1) of the Act, see 
General Electric Co
., 321 NLRB 662, 676 (1996), I find that for the same reasons dis-
cussed immediately above, that 
the disciplinary warning given 
to Jimenez was justified and was not illegal and, accordingly, I 
find that no violation of Section 8(a)(4) of the Act is proven 
and that this allegation of the complaint also should be dis-
missed. 
CONCLUSIONS OF LAW 
1.  Respondent is an Employer
 engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By promulgating, maintainin
g, and threatening to enforce 
an overbroad solicitation and di
stribution rule, Respondent has 
interfered with, restrained, and coerced employees in the exer-

cise of their rights guaranteed th
em by Section 7 of the Act, and 
thereby has engaged in unfair la
bor practices in violation of 
Section 8(a)(1) of the Act. 
4.  The Respondent otherwise is not shown to have engaged 
in conduct violative of the Act as alleged in the complaint. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find it necessary to order it to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Otherwise, it is not considered necessary that a broad order 
be issued. 
On these findings of fact and conclusions of law and on the 
entire record, I hereby issue the following recommended
2                                                           
 2  If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   244ORDER The Respondent, Wexler Meat Company, Chicago, Illinois, 
its officers, agents, successors, and assigns shall 
1.  Cease and desist from 
(a) Interfering with, restraining, or coercing its employees in 
the exercise of the rights guaranteed them by Section 7 of the 
Act by promulgating, maintaining, and threatening to enforce 
an overbroad solicitation and distribution rule. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing its employees in the 
exercise of rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirma
tive action in order to effectu-
ate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cilities in Chicago, Illinois, copies of the attached notice 

marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 13, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by 

Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
on a form provided by the Regi
on attesting to the steps Re-
spondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we
 violated the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights.
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT interfere with, restrain, or coerce our em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act by promulgating, maintaining, and threatening to 
enforce an overbroad solicitation and distribution rule. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
 WEXLER MEAT COMPANY 
 